Citation Nr: 1742581	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-44 723	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to January 1978.  Thereafter, he served in the Army National Guard from August 1986 to July 1987 and from March 1988 to August 1992, which included a period of active duty service from August 1988 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Subsequently, jurisdiction was transferred to the RO in Atlanta, Georgia.  In a May 2009 rating decision, the RO continued its denial of service connection for PTSD.

In June 2013, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript has been associated with the claims file.

In March 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 


FINDINGS OF FACT

1.  The Veteran experienced a fall while rappelling in service, though the details of that fall are unknown, given that the Veteran is not credible due to multiple inconsistencies in the accounts given throughout the appeal.  Likewise, it is likely that the Veteran was present when a soldier jumped from a building; however, given the inconsistencies in his statements, it remains unknown how this event actually affected the Veteran. 

2.  The most probative evidence of record does not establish a current diagnosis of PTSD sufficient for VA compensation purposes.
3.  The most probative evidence of record establishes current diagnoses of depression and substance abuse.

4. The Veteran's depression was first manifested many years after his service and has not been medically related to his service, and there is no service-connected disability to which his substance abuse may be attributed. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and substance abuse, have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.310, 4.125, 4.127 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran contends that his acquired psychiatric disorders, to include PTSD, stem from his initial period of active duty service.  See generally June 2013 Board Hearing Transcript.  

In this regard, the Veteran  has made a number of statements about the in service experiences which led to his various acquired psychiatric disorders, which have evolved over time.  Initially, in a January 2008 Statement in Support of Claim, he claimed he became rebellious and unfocused due to the general stressors of service, like training to defend oneself in combat.  Owing to this, he began arriving to formations late and receiving Article 15s.  See January 2008 Statement in Support of Claim; cf. May 2007 VA History and Physical (noted the Veteran's admission that be began using cocaine in service in 1976 and was discharged early due to drug problems); June 2007 VA History and Physical (noted the Veteran's statement that he received an early discharge for his inability to cope with military life; no particular in service stressors were described).

The Veteran also recalled falling while he was repelling down a cliff during jungle training.  As a result, he began having nightmares.  See January 2008 Statement in Support of Claim. 

Several months later, in another Statement in Support of Claim, the Veteran described additional in service incidents, which he deemed caused his acquired psychiatric disorders.  See April 2008 Statement in Support of Claim.  He reported that at basic training during a grenade exercise, a service member in the bunker next to him froze and was unable to throw the grenade.  Id.; cf. May 2012 VA Mental Health Treatment Plan Interdisciplinary Note (noted the Veteran's statement that he was throwing a grenade in training, which slipped out of his hand and went off).

Following this incident, the Veteran began Advanced Individual Training (AIT).  See April 2008 Statement in Support of Claim.  At AIT, he realized that he was being trained to kill and fight in order to survive, which traumatized him so much that he became fearful and unable to function as a soldier.  Nonetheless, he was able to progress to airborne training.  During airborne training, he witnessed another service member commit suicide by jumping off a building.  Following this incident, he grew even more fearful and withdrew from airborne training.  Id.; see also Personnel Qualification Record (the Veteran was permanently disqualified from airborne training because he was deemed not adaptable, displayed a lack of motivation and self-imposed withdrawal).

After the Veteran withdrew from airborne training, he went to Fort Polk where he began receiving numerous counseling statements because he became unreliable.  From Fort Polk, he went to Fort Sherman in Panama for jungle training.  During jungle training, he fell while repelling off a cliff, but his training instructor broke his fall.  Consequently, he began using drugs to self-medicate his fear; began missing formations; and became withdrawn.  Due to these incidents, he now dreams of falling and being blown up.  

Later, in a March 2009 Statement in Support of Claim, the Veteran averred there were two incidents in service that he attributed to his PTSD.  First, in February 1977, he witnessed another service member commit suicide by jumping off the top of a building.  See March 2009 Statement in Support of Claim; see also April 2009 Statement in Support of Claim for Service Connection for PTSD.  He recalled that he and the others thought the service member had been joking about jumping off the building, but when they exited the recreation building they noticed he was at the top of the building.  See March 2009 Statement in Support of Claim; cf. July 2008 VA Mental Health Note (noted the Veteran's statement that he witnessed another service member commit suicide by jumping off a building, which made him petrified because he thought he may have to do it too).

Secondly, the Veteran relayed that in 1978 he was repelling during a training, when his hand slipped and he fell about 20 feet.  See March 2009 Statement in Support of Claim.  The service member who was holding the safety did not engage it until he had nearly hit the ground after free falling.  Id.; cf. July 2008 VA Mental Health Note (noted the Veteran's statement that he fell off a cliff during jungle training and believed he was going to die until he was rescued before he was injured); November 2011 VA Social Work Note (noted the Veteran's statement that he was repelling down a cliff when he fell about 10 feet, hitting his head and was knocked out).

Then, in June 2013, the Veteran testified at a travel Board hearing.  See generally June 2013 Board Hearing Transcript.  At that time, he recounted three separate in service incidents.  He recalled being stationed in Panama for jungle training in 1977.  Id. at 3.  On one occasion, he was repelling off a cliff when he landed hard.  Id. at 3-4.  He fell about 12 to 13 feet before rolling down the rest of the way.  He had to put his trust in someone, whom he did not trust.  He believed they did it on purpose.  

The Veteran relayed that he attended a jump school in Ft. Benning, Georgia, but did not complete it because a Marine jumped off a building right in front of him.  Id. at 5.  This incident scared him so much he did not complete the course.  

The Veteran also described that he was assaulted by his platoon sergeant in service nearly every day.  Id. at 5-6.  His platoon sergeant would demean him and would physically fight him wherever he could catch him alone.  The Veteran believed that these assaults caused more mental damage than physical injury.  He did not report these assaults in service because they were supposed to "man up" and take it.  Id. at 7.  He believed it would have shown weakness and most likely would have continued the conflict.  

The Veteran recalled that his platoon sergeant wrote counseling notes concerning him every day.  Id.; cf. 1977 Records of Counseling/Interview.  Eventually, the situation between him and his platoon leaders was bad enough that his weapons were taken.  See June 2013 Board Hearing Transcript at 11-12; cf. 1977 Records of Counseling/Interview; September 2007 VA Mental Health Note (noted the Veteran's statement that he was discharged because he could not get along with a superior officer and that he felt mistreated in the military); July 2008 Eliza Coffee Memorial Hospital (noted the Veteran's statement that he had a bad temper in service and shot at his company commander); July 2008 VA Mental Health Note (noted the Veteran's statement that he got into arguments with his sergeant, who shoved him; he was given an early discharge after his sergeant did not feel safe giving him weapons).

A review of the Veteran's service personnel records does reveal numerous Records of Counseling/Interview between July 1977 and December 1977 submitted by multiple individuals in his chain of command.  A July 1977 Record of Counseling/Interview, noted his failure to report.  At that time, he stated he had a personality conflict with a platoon sergeant; complained the chain of command in the unit was poor; complained of participating in training that was not required; and complained the time off procedures were unfair.  See July 1977 Record of Counseling/Interview.  An October 1977 Record of Counseling/Interview recorded that he was caught sleeping on guard.  In addition, it noted he disobeyed directives  and performed his duties poorly.  In November 1977, several Records of Counseling/Interview indicated he missed formation; showed up after formation in civilian clothes, with poor personal hygiene; fell asleep on guard; exhibited a lot of deliberate attitude; and appeared to be apathetic.  Finally, in December 1977 a Record of Counseling/Interview noted another failure to report and his statement the army had no future for him because he could not adjust to taking orders.  It also indicated a plan to initiate early discharge protocol. 

In assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his acquired psychiatric disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  

However, competency does not imbue credibility.  In that regard, the Board must weigh the probity of the Veteran's lay statements in light of its own inherent characteristics and its relationship to the other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  In doing so, given the inconsistencies detailed above, the Board finds his lay statements are not credible.  For example, the rappelling incident appears to have worsened in its retelling over the years, ranging from falling off a cliff to falling anywhere between 10 and 20 feet, with landings ranging from landing by being caught by another soldier, to rolling down the cliff, to having a hard landing on the ground, to having a hard landing and receiving a concussion.  The psychological effects of this incident also range from none to what the Veteran believes is severe PTSD symptoms. 

Furthermore, as the Veteran's lay statements relate to a medical diagnosis or etiology of his acquired psychiatric disorders, the Board is unable to accord them any probative weight because he is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In terms of competent evidence, the Board turns to the medical evidence of record.  

The medical evidence of record discloses the Veteran has been diagnosed with assorted acquired psychiatric disorders beginning in 2007; cocaine dependence, alcohol dependence, substance induced mood disorder, psychosis, schizoaffective disorder, depressive disorder, panic disorder, and PTSD.  See generally VA and Private Treatment Records.  However, the medical evidence of record is inconsistent regarding whether these diagnoses were by history, as relayed by the Veteran, or upon clinical evaluation.  

Of particular concern is whether the Veteran has been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  Pursuant to 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stress occurred.  

The first mention of PTSD of record comes in August 2007.  Although the Veteran's claim he "had PTSD" was recorded in an August 29, 2007 VA Addendum, the very next day he denied being diagnosed with PTSD.  See August 30, 2007 VA Mental Health Admission Evaluation Note.  Several days later, he reported getting out of the military because he could not get along with a superior officer.  He believed that he had been mistreated in the military and wondered if he had PTSD.  See September 3, 2007 VA Mental Health Note.  No diagnosis of PTSD is included among the VA treatment records from 2007.  See generally 2007 VA Treatment Records.

The first impression of PTSD of record comes in a March 2008 VA Mental Health Note, which documented impressions of cocaine and alcohol dependence as well as PTSD.  However, there is no information verifying the impression of PTSD was reached in accordance with 38 C.F.R. § 4.125(a), much less information regarding the symptomatology considered.  Subsequently, an April 2008 VA Mental Health Admission Evaluation Note clarified the Veteran reported a history of PTSD related to his service, which needed to be explored further.  See also July 2008 VA Mental Health Note (noted impression of PTSD by history); August 2008 VA Mental Health Note (noted impression of PTSD by history) September 2008 VA Mental Health Outpatient Consult (noted impression of PTSD by history).  In contrast, a July 2008 E.C. Memorial Hospital Treatment Note, an August 2008 VA Substance Abuse Treatment Program Note, and a September 2008 Dr. B.L.A. Examination Report each noted a diagnosis/impression of PTSD without a discussion of the relevant symptomatology or diagnostic criteria.  

Based on the above, it is apparent the Board cannot rely upon the Veteran's VA or private treatment records to determine whether he has a current acquired psychiatric disorder for VA compensation purposes.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.304(f).

In furtherance of this claim, the Veteran was afforded a VA examination in April 2017.  See April 2017 VA Examination Report.  At that time, the VA examiner conducted an in person examination as well as a review of the claims file.  An appraisal of the April 2017 VA Examination Report makes clear the VA examiner gave due consideration to the Veteran's lay statements, the entirety of his medical history, as well as the current examination findings.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).

Of import, upon conducting a comprehensive review of the record, the VA examiner observed the Veteran's varied acquired psychiatric disorder diagnoses were likely the product of seeing different treatment providers, some of whom diagnosed him with more sweeping diagnoses rather than more narrowly tailored ones because they were either unaware of his complete history or chose to disregard it.  See April 2017 VA Examination Report.  It appeared to the VA examiner that diagnoses were simply carried from one treatment provider to another without further exploration as to whether he truly met the diagnostic criteria.  This was unsurprising to the VA examiner because most treatment providers would not have had access to his entire clinical file or the time to thoroughly review it.

Sorting through the Veteran's complete clinical file, the VA examiner found his diagnoses of depression and substance abuse were supported by the post-separation evidence of record.  Post-separation, he displayed a consistent pattern of becoming stressed and upset over various life situations.  He complicated these problems by using mood-altering substances, which resulted in multiple hospitalizations.  These diagnoses adequately accounted for the symptoms that were previously diagnosed as mood disorder and substance induced mood disorder.  

On the other hand, the VA examiner found the diagnoses of schizophrenia and schizoaffective disorder were not supported by the evidence of record.  His history of low mood, anhedonia, and hallucinatory experiences which were previously associated with these diagnoses were better captured by his depression and chronic maladaptive use of substances.  Id.; see also July 2007 VA History and Physical (noted the Veteran was admitted to a VA inpatient psychiatry service in May 2007 following a weeklong binge of alcohol and cocaine, following which he experienced serious thoughts of jumping in front of a vehicle); August 2007 Mental Health Admission Evaluation Note (noted the Veteran's report that he felt depressed when using cocaine and alcohol; he only heard voices while he was under the influence of cocaine); August 2008 VA Mental Health Note (noted an impression of schizoaffective disorder with depression along with the Veteran's report of a history of cycling mood swings, but not since he quit using substances).

With respect to the diagnosis of panic disorder, the VA examiner determined it was unsupported because the evidence of record did not predominately demonstrate reports of recurrent panic episodes.  See April 2017 VA Examination Report.  Again, the VA examiner imputed any anxiety the Veteran experienced to his situational stress, depressed mood, and substance abuse. 

As it pertained to the diagnosis of a personality disorder, while the VA examiner acknowledged a personality disorder could not be ruled out, the VA examiner concluded there was insufficient evidence for a diagnosis.  This is of no moment for the Board as personality disorders are not diseases or injuries for which service connection may be granted.  38 C.F.R. § 4.127.  Nevertheless, it is worth mentioning the VA examiner's observation that the deceitfulness the Veteran exhibited during the examination, was motivated by his desire for secondary gain rather than predisposition for lying.  See April 2017 VA Examination Report.  Moreover, even though his service personnel records reveal that he was apathetic and irresponsible, the VA examiner found they were not necessarily characterological issues, as it would be in an individual with a personality disorder, because there were multiple factors that could have contributed to them, chief among them, mood-altering substances and personality conflicts.

In addressing the Veteran's prior diagnosis of PTSD, the VA examiner found there was insufficient evidence to substantiate a diagnosis under either the American Psychiatric Association's Diagnostic or Statistical Manual for Mental Disorders, Fourth Edition or Fifth Edition.  

In making this finding, the VA examiner first assessed the Veteran's claimed in service stressors.  During the examination, the VA examiner documented his report that his platoon sergeant was constantly "on" him and that he could never do anything right.  He was written up for everything.  On one occasion, he and his platoon sergeant got into a physical altercation after the platoon sergeant pushed him.  He stated at one point he considered shooting his platoon sergeant.  As a result, he was not allowed to carry his weapon for a while.  

The VA examiner concluded this claimed stressor was insufficient to support a diagnosis of PTSD because the Veteran's description amounted to a personality conflict with his superior officer.  While he did describe physical contact with his platoon sergeant, the VA examiner believed it was a mutual combat situation.  Even taking his statements alone, the VA examiner found there was no evidence that he was exposed to actual or threatened death, serious injury, or sexual violence.  

The VA examiner took into consideration the Veteran's service personnel records, which revealed multiple infractions as delineated above.  Of note, the VA examiner highlighted his own report of a personality conflict with a platoon sergeant.  Id.; see also July 1997 Record of Counseling/Interview (the Veteran reported he had a personality conflict with a platoon sergeant and complained the chain of command in the unit was poor).  In view of his earlier admissions of substance abuse in service, the VA examiner suggested his discipline and singling-out for negative attitude and apathy was fueled by the same.  See April 2017 VA Examination Report.  

The Veteran also asserted that during a rappelling exercise while stationed in Panama he ended up falling 20 feet and being knocked out when another service member above him failed to secure the line.  The VA examiner determined this claimed stressor was sufficient to meet Criterion A of the PTSD diagnostic criteria; exposure to actual or threatened death, serious injury, or sexual violence.

The Veteran also relayed that while he was in jump school he witnessed another service member commit suicide by jumping off a cliff as he was walking back to his barracks.  As a result of this incident, he stated he could not finish jump school.  The VA examiner found this claimed stressor was also sufficient to meet Criterion A of the PTSD diagnostic criteria.

Notwithstanding the fact two of the stressors identified by the Veteran were adequate to meet Criterion A, the VA examiner explained that a diagnosis of PTSD also required the presence of a variety of symptoms in multiple domains.  In that regard, the Veteran did not report a sufficient number of symptoms to substantiate a diagnosis.  For instance, he relayed that he thought and dreamt about his military experience from time to time, but there was no evidence that they were persistent or caused distress or impairment.  While he did exhibit symptoms of low mood, recurring suicidal ideation, and hallucinatory experiences, the VA examiner determined they were more appropriately attributable to his diagnoses of depression and substance abuse.  Id.; see also July 2007 VA History and Physical; August 2007 Mental Health Admission Evaluation Note.

The VA examiner's findings are supported by the August 2008 Social Security Administration (SSA) Mental Summary and September 2008 SSA Mental Summary.  The August 2008 and September 2008 SSA Mental Summaries were authored by a singular examiner.  The SSA records suggest the SSA examiner also had access to the Veteran's entire clinical file and the Mental Summaries demonstrate a thorough review of the same.

Of note, in the August 2008 SSA Mental Summary, the examiner wondered why there was no record of treatment or signs or symptoms of PTSD between July 2007 and June 2008.  Beginning in 2008, the examiner observed the Veteran's reports were radically different with detailed signs and symptoms, which were never mentioned previously.  See August 2008 SSA Mental Summary.

The SSA examiner noted the Veteran had a history of addiction treatment at VA facilities and ongoing use of addictive substances.  For instance, in May 2007, after binging on cocaine and alcohol, he endorsed auditory hallucinations and mood swings, which culminated in his diagnoses of cocaine dependence/withdrawal; alcohol abuse; cannabis abuse; substance induced mood disorder with depressive features; and antisocial personality traits.  In July 2007, he relapsed and used cocaine, which led to diagnoses of cocaine dependence; substance induced mood disorder; and psychotic disorder, not otherwise specified.  Notably, the medical staff at that time suggested the hospitalization was caused by his cocaine use or use of other substances.  

In the end, the SSA examiner concluded the Veteran had severe, chronic polysubstance dependence, which has caused, if not exacerbated, his psychiatric signs and symptoms, to include depression, anxiety, and auditory hallucinations.  In spite of the extensive review, the SSA examiner recommended it would be helpful to obtain another careful history.

A month later, the SSA examiner reiterated the prior conclusion.  See September 2008 SSA Mental Summary.  In doing so, the SSA examiner took issue with Dr. B.L.A.'s September 2008 Examination Report, which diagnosed  the Veteran with PTSD.  The SSA examiner found many deficiencies in Dr. B.L.A.'s evaluation.  Most importantly, notwithstanding Dr. B.L.A.'s own notes indicating he claimed to have experienced no traumatic events, such as having felt that his life was threatened, Dr. B.L.A. diagnosed him with PTSD based on the remainder of his reports alone.

For the foregoing reasons, the Board finds the April 2017 VA Examination Report is the most probative evidence of record.  It represents conclusions based on a thorough review of the Veterans' in-service experiences, as documented in his personnel records, as well his post-service treatment and personal statements.  It also addresses the other potentially positive medical evidence of record.  Accordingly, the evidence of record does not establish a current disability of psychosis, schizophrenia, schizoaffective disorder, panic disorder, or PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability, there is no valid claim); 38 C.F.R. §§ 3.304(f), 4.125(a).  

However, the evidence of record does establish current disabilities of depression and substance abuse.  Concerning the diagnosis of depression, the VA examiner opined it was less likely than not caused by the Veteran's service.  In support, the VA examiner cited the lack of psychiatric manifestations or complaints in service, which stood in stark contrast to his post-separation presentation of psychiatric symptoms.  See April 2017 VA Examination Report.  The VA examiner ascertained there was no evidence of psychiatric symptoms or complaints in service even after contemplating the Veteran's Records of Counseling/Interview in service, which the Veteran believed corroborated his contentions.  

The VA examiner's opinion is also supported by the Veteran's service treatment records.  It appears as a result of the numerous counseling notes, he underwent a mental health examination in service.  See December 1977 a Record of Counseling/Interview (noted a plan to initiate early discharge protocol); January 1978 Disposition Form Mental Health Status Examination.  Upon examination, albeit a brief examination, his behavior was noted to be normal; he was fully alert and oriented; his mood was level; his thinking process was clear and thought content was normal; and his memory was good.  In the end, the examiner found the probable effectiveness of further rehabilitation was good because no significant mental health illness were noted.

Nonetheless, the Veteran was given an expeditious discharge in January 1978.  See DD Form 214.  At the time of separation, he expressly denied having or having had any issues with depression, excessive worry, or nervous trouble of any sort.  See January 1978 Report of Medical History.  The attendant clinical evaluation noted no psychiatric conditions.  See January 1978 Report of Medical Examination.

Eight years later, in August 1986, the Veteran underwent an enlistment examination for Army National Guard service.  At that time, he reported being in good health and explicitly denied having or having had any issues with depression, excessive worry, or nervous trouble of any sort.  See August 1986 Report of Medical History.  The accompanying clinical evaluation also noted no psychiatric conditions.  See August 1986 Report of Medical Examination.

As it relates to the substance abuse diagnoses, direct service connection may not be granted for a disability resulting from the veteran's own drug or alcohol abuse.  
38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a), (b), (c)(3); VAOPGCPREC 7-99 (June 9, 1999).  Even though the Board acknowledges service connection on a secondary basis is permissible if it as acquired as a symptom of, or secondary to, another service-connected disability, as the Veteran is not service-connected for any disability, further discussion is unnecessary.  See 38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368, 1375 (2001).

For these reasons, the Board finds the preponderance of the evidence is against service connection for an acquired psychiatric disorder, to include PTSD.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and substance abuse, is denied. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


